 

Exhibit 10.3

 

TRANSITION SERVICES AGREEMENT

 

This TRANSITION SERVICES AGREEMENT (this “Agreement”) dated May 7, 2018 (the
“Transition Date”), is by and between Max Scheder-Bieschin (“Executive”) and
Ekso Bionics Holdings, Inc., a Nevada corporation (the “Company”). Executive and
the Company are sometimes referred to herein collectively as the “Parties”.

 

WHEREAS, Executive and the Company are Parties to that certain employment
agreement, dated January 15, 2014 (the “Employment Agreement”);

 

WHEREAS, Executive has indicated his intention to transition from his position
as Chief Financial Officer of the Company;

 

WHEREAS, in order to provide for the transition of Executive’s current
responsibilities, the Company and Executive have entered into this Agreement,
pursuant to which Executive has agreed to remain with the Company as an employee
during a transition period;

 

WHEREAS, the Parties to this Agreement wish to set forth clearly the terms and
conditions of Executive’s transition from his current role and his separation
from the Company, including the terms and benefits that the Company will
provide; and

 

WHEREAS, effective on the Transition Date, this Agreement shall partially
supersede and replace the Employment Agreement as expressly set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the Parties have agreed and do hereby agree as follows:

 

1.             Definitions. Capitalized terms not defined herein shall have the
meanings ascribed to them in the Employment Agreement.

 

2.             Transition Date.

 

(a)       Transition Date. From the Transition Date and until the earlier of (i)
July 31, 2018, or (ii) the date on which the Company appoints a new chief
financial officer of the Company but in no event later than September 30, 2018
(the “Transition Period”), Executive’s employment with the Company shall
continue as set forth herein unless earlier terminated as set forth in Section
2(b) below. During the Transition Period, Executive shall provide the services
set forth in the Employment Agreement in a diligent and professional manner;
provided, that Executive’s title, duties, reporting responsibilities, and/or
level of responsibilities may be altered or diminished at the discretion of the
Company and any such change shall not trigger “Good Reason” under the Employment
Agreement or otherwise. Executive agrees to assist with the transition of his
responsibilities as Chief Financial Officer during the Transition Period,
including to a successor to his role, if applicable. Executive’s services during
the Transition Period is not intended to constitute a “separation from service”
for purposes of Section 409A of the Internal Revenue Code of 1986, and the
regulations promulgated thereunder and Executive and Company agree and
anticipate that the level of services that Executive will perform following the
Transition Date will exceed the maximum level that is presumed to result in a
“separation from service” in accordance with Treasury Regulation Section
1.409A-1(h)(1)(ii).

 

   

 





 

(b)       Termination. If, prior to the expiration of the Transition Period,
Executive’s employment ends due to (i) Executive’s termination by the Company
with or without Cause, or (ii) Executive’s death or Disability, the applicable
terms of the Employment Agreement shall govern such termination and this
Agreement shall terminate. Executive may not resign for Good Reason during the
Transition Period. At the conclusion of the Transition Period, Executive’s
employment with the Company shall automatically terminate and will constitute
Executive’s resignation form any director and/or officer positions in accordance
with Section 4.7 of the Employment Agreement.

 

(c)       Compensation and Benefits. During the Transition Period, Executive
shall be continue to be entitled to receive his current Base Salary at the
annual rate of $278,000, paid in accordance with the Company’s normal payroll
practices and subject to any applicable tax withholding obligations in
accordance with Section 3.1 of the Employment Agreement. In addition, during the
Transition Period, Executive shall remain eligible for the insurance coverage
and benefits under the Company’s employee benefit plans, programs and policies
as set forth in Section 3.3 of the Employment Agreement and for vacation and
paid time off as set forth in Section 3.4 of the Employment Agreement. Except as
otherwise expressly provided in this Agreement, Executive’s right to any and all
Company benefits will terminate on the last day of the Transition Period.

 

(d)       Separation Payments. At the end of the Transition Period, Executive
shall be entitled to the payments and benefits described below (collectively,
the “Severance Benefits”) for the twelve (12) month period following his
separation date (the “Severance Period”), subject to (A) his entering into, not
revoking and fully complying with this Agreement, including the provisions that
are incorporated by reference herein, and (B) his execution and non-revocation
of a second full release of claims, a copy of which is attached hereto as
Exhibit A, within 35 days after the last day of the Transition Period (the end
of such 35-day period, the “Release Effective Date”).

 

(i)       Payment of Executive’s then current Base Salary over the Severance
Period, subject to the Company’s regular payroll practices and required
withholdings.

 

(ii)       If and to the extent the Milestones are achieved for the Annual Bonus
(as described in Section 3.2 of the Employment Agreement) with respect to fiscal
year 2018, Executive shall be eligible for a pro-rata portion of such Annual
Bonus based on the number of days Executive was an employee of the Company in
fiscal year 2018, which pro rata bonus, if earned, shall be paid when annual
bonuses are generally paid to other senior executives of the Company and in no
event later than March 15, 2019; provided, that, annual bonuses are actually
paid to other senior executives of the Company. If the Company determines to pay
discretionary annual bonuses to the senior executives of the Company or to pay
bonuses based on metrics other than as described in Section 3.2 of the
Employment Agreement, Executive’s bonus amount shall be determined in similar
manner to such other executives and as if he had been continuously employed for
fiscal year 2018, prorated for the days employed in such year. At the Company’s
discretion, such amount (to the extent earned and payable) may be satisfied by
issuing to Executive a whole number of shares of Company common stock having an
aggregate grant date fair market value equal to the bonus, with any amount that
would result in a fractional share to be paid in cash.

 

(iii)       The Company shall pay Executive in an amount in cash (less all
applicable employment and tax withholdings) equal to the amount of the employer
matching contributions that would otherwise be made under the Company’s defined
contribution retirement plan (based on Executive’s salary deferral rate at the
end of the Transition Period) for Executive as if Executive had remained
employed until December 31, 2018 and paid at such time or times as when matches
under the Company’s defined contribution retirement plan are made to active
participants. At the Company’s discretion, such amount may be satisfied by
issuing to Executive a whole number of shares of Company common stock having an
aggregate grant date fair market value equal to the matching contributions, with
any amount that would result in a fractional share to be paid in cash

 

 2 

 



 

(iv)       Subject to Executive’s timely election under COBRA, payment of a
portion of Executive’s COBRA premiums for the Severance Period, which benefits
shall be paid for by the Company to the same extent that the Company paid for
health insurance for Executive prior to termination. Executive will thereafter
be responsible for the payment of COBRA premiums (including, without limitation,
all administrative expenses) for any remaining COBRA period. Notwithstanding the
foregoing, in the event that the Company determines, in its sole discretion,
that the Company may be subject to a tax or penalty pursuant to Code
Section 4980D as a result of providing some or all of the payments described in
this Section 4(d)(iv), the Company may reduce or eliminate its obligations under
this Section 4(d)(iv) to the extent it deems necessary, with no offset or other
consideration required.

 

(v)       Each outstanding equity award held by Executive as of the last day of
the Transition Period (collectively, the “Equity Awards”) granted pursuant to
the Company’s equity plan and the award agreements by and between the Company
and Executive (the “Award Agreements”), shall become vested on the Release
Effective Date with respect to the number of shares subject thereto as if
Executive had continued employment with the Company during the Severance Period.
For any Equity Awards that are stock options held by Executive, the Company
hereby extends the post-termination exercise period until the expiration date
set forth in the applicable Award Agreement.

 

(e)       Consulting Services. At the end of the Transition Period, Executive
will serve as a consultant for purposes of providing transition and other
services that may be requested by the Company for the duration of a period that
is mutually agreed upon by the Parties (such agreed upon period, the “Consulting
Period”) but in no event extending beyond December 31, 2018. After the last day
of the Transition Period, Executive will not hold himself out as an employee or
representative of the Company, nor negotiate or enter into any agreements on
behalf of the Company. The Company agrees to pay to Executive $250.00 per hour
or $1,400 per day during the Consulting Period for the performance of the
services plus reasonable expenses (including travel expenses), which payment
will be made on monthly basis no later than the tenth day of the calendar month
following the calendar month during which Executive performed the services
hereunder. Unless expressly agreed to by Executive in writing, the Company shall
not require Executive to provide more than twenty (20) hours of assistance
during any calendar month during the Consulting Period. Executive agrees that
during the term of the Consulting Period, Executive shall continue to be subject
to Sections 5, 6, 7, 8 and 10 of the Employment Agreement.

 

3.             Covenants.

 

(a)       Employment Agreement Covenants. During the Transition Period and the
applicable post-termination period set forth in the Employment Agreement
following the end of the Transition Period, Executive acknowledges and agrees
that he will remain subject to the covenants set forth in Sections 5, 6 and 7 of
the Employment Agreement. Executive and the Company agree and acknowledge that
each Party will continue to comply with his or its respective obligations set
forth in Section 10 of the Employment Agreement.

 

(b)       Non-Disparagement. Executive shall, at all times during the Transition
Period and thereafter, refrain from making statements, written or oral, that
denigrate, disparage or defame the goodwill or reputation of the Company, the
Company’s Board of Directors or the officers, directors or employees of the
Company, except as required by legal process. Executive further agrees not to
make any negative statement to third parties relating to his employment or any
aspect of the businesses of the Company and not to make any statements to third
parties about the circumstances of his separation from the Company, or about the
Company or its trustees, directors, officer, security holders, partners, agents
or former or current employees and directors, except as required by legal
process.

 

 3 

 



 

4.            Release.

 

(a)       Executive’s Release of Claims. In return for the Severance Benefits
and such other consideration given to Executive by the Company as described in
this Agreement, and subject to Section 4(c) below, Executive and his
representatives, heirs, successors, and assigns do hereby completely release and
forever discharge the Company, any affiliate of the Company, and its and their
present and former shareholders, officers, directors, agents, employees,
attorneys, successors, and assigns (collectively, “Released Parties”) from all
claims, rights, demands, actions, obligations, liabilities, and causes of action
of every kind and character, known or unknown, which Executive may have now or
in the future arising from any act or omission or condition occurring on or
prior to the date this Agreement is signed (including, without limitation, the
future effects of such acts, omissions, or conditions), whether based on tort,
contract (express or implied), or any federal, state, or local law, statute, or
regulation (collectively, the “Released Claims”). By way of example and not in
limitation of the foregoing, Released Claims shall include any claims arising
under the Fair Labor Standards Act, the National Labor Relations Act, the Family
and Medical Leave Act, the Executive Retirement Income Security Act of 1974, the
Americans with Disabilities Act, Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act (“ADEA”), the California Fair Employment
and Housing Act, and the California Family Rights Act, as well as any claims
asserting wrongful termination, breach of contract, breach of the covenant of
good faith and fair dealing, negligent or intentional infliction of emotional
distress, negligent or intentional misrepresentation, negligent or intentional
interference with contract or prospective economic advantage, defamation,
invasion of privacy, and claims related to disability. Released Claims shall
also include, but not be limited to, any claims for severance pay, bonuses, sick
leave, vacation pay, life or health insurance, or any other benefit. Executive
likewise releases the Released Parties from any and all obligations for
attorneys’ fees incurred in regard to the above claims or otherwise.
Notwithstanding the foregoing, Released Claims shall not include (i) any claims
based on obligations created by or reaffirmed in this Agreement; (ii) any vested
retirement benefits or vested equity, (iii) any claims which by law cannot be
released, including without limitation unemployment compensation claims and
workers’ compensation claims (the settlement of which would require approval by
the California Workers’ Compensation Appeals Board), (iv) any claim for
indemnification under the Employment Agreement, the Company’s bylaws or
certificate of incorporation, or any agreement providing for indemnification of
the Executive, (v) any claims for coverage under any D&O or other similar
insurance policy or (vi) any claims related to Executive’s employment or
termination of employment arising after the execution date of this Agreement.

 

(b)       Age Discrimination Claims. Executive understands and agrees that, by
entering into this Agreement, (i) he is waiving any rights or claims he might
have under the ADEA, as amended by the Older Workers Benefit Protection Act;
(ii) he has received consideration beyond that to which he was previously
entitled; (iii) he has been advised to consult with an attorney before signing
this Agreement; and (iv) he has been offered the opportunity to evaluate the
terms of this Agreement for not less than twenty-one (21) days prior to his
execution of the Agreement. Executive may revoke this Agreement (by written
notice to the Company’s Chief Executive Officer at the Company’s notice address
set forth in the Employment Agreement) for a period of seven (7) days after his
execution of the Agreement, and it shall become enforceable only upon the
expiration of this revocation period without prior revocation by the Executive.

 

(c)       Section 1542 Waiver. Executive understands and agrees that the
Released Claims include not only claims presently known to the Executive, but
also include all unknown or unanticipated claims, rights, demands, actions,
obligations, liabilities, and causes of action of every kind and character that
would otherwise come within the scope of the Released Claims as described in
Section 4(a), above. Executive understands that he may hereafter discover facts
different from what he now believes to be true, which if known, could have
materially affected this Agreement, but he nevertheless waives any claims or
rights based on different or additional facts. Executive knowingly and
voluntarily waives any and all rights or benefits that he may now have, or in
the future may have, under the terms of Section 1542 of the California Civil
Code, which provides as follows:

 

 4 

 



 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HIS MUST HAVE MATERIALLY AFFECTED HIS OR HIS SETTLEMENT WITH
THE DEBTOR.

 

(d)       Covenant Not to Sue. Executive hereby represents that he has not filed
or commenced any proceeding against the Released Parties, and hereby covenants
and agrees not to file or commence any proceeding against the Released Parties
with respect to any claims subject to this release and waiver of claims.
Executive also agrees that if he breaches this covenant, then he authorizes the
Released Parties to, and each shall have the right to, cause any such proceeding
to be dismissed on the grounds that Executive has completely released and waived
such proceeding.

 

5.            Protected Rights.

 

(a)       Notwithstanding anything to the contrary in this Agreement, Executive
understands that nothing in this Agreement is intended to prohibit Executive and
Executive is not prohibited from reporting possible violations of law to, filing
charges with, making disclosures protected under the whistleblower provisions of
U.S. federal law or regulation, or participating in investigations of U.S.
federal law or regulation by the U.S. Securities and Exchange Commission,
National Labor Relations Board, Equal Employment Opportunity Commission, the
Occupational Safety and Health Administration, the U.S. Department of Justice,
the U.S. Congress, any U.S. agency Inspector General or any other
self-regulatory agencies or federal, state or local governmental agencies
(collectively, “Government Agencies,” and each a “Government Agency”).
Accordingly, Executive does not need the prior authorization of the Company to
make any such reports or disclosures or otherwise communicate with Government
Agencies and is not required to notify the Company that Executive has engaged in
any such communications or made any such reports or disclosures. Executive
agrees, however, to waive any right to receive any monetary award resulting from
such a report, charge, disclosure, investigation or proceeding, except that
Executive may receive and fully retain any award from a whistleblower award
program administered by a Government Agency.

 

(b)       In addition, Executive is advised that 18 U.S.C. § 1833(b) states:

 

“An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that-(A) is
made-(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.”

 

Accordingly, Executive has the right to disclose in confidence trade secrets to
Federal, State, and local government officials, or to an attorney, for the sole
purpose of reporting or investigating a suspected violation of law. Executive
also has the right to disclose trade secrets in a document filed in a lawsuit or
other proceeding, but only if the filing is made under seal and protected from
public disclosure. Nothing in this Agreement is intended to conflict with 18
U.S.C. § 1833(b) or create liability for disclosures of trade secrets that are
expressly allowed by 18 U.S.C. § 1833(b).

 

 5 

 



 

6.             Employment Agreement Survival. Executive and the Company hereby
acknowledge and agree that Sections 5, 6, 7, 9, 10 and 12 of the Employment
Agreement hereby survive and shall continue in effect during the Transition
Period and during any application post-termination period as set forth in the
Employment Agreement.

 

7.             Section 409A.

 

(a)       Notwithstanding anything to the contrary in this Agreement, no
severance pay or benefits to be paid or provided to Executive, if any, pursuant
to this Agreement that, when considered together with any other severance
payments or separation benefits, if any, are considered deferred compensation
under Code Section 409A and the final regulations and any guidance promulgated
thereunder (“Section 409A”) (together, the “Deferred Payments”) will be paid or
otherwise provided until Executive has had a “separation from service” within
the meaning of Section 409A. Similarly, no severance payable to Executive, if
any, that otherwise would be exempt from Section 409A pursuant to Treasury
Regulation Section 1.409A-1(b)(9) will be payable until Executive has had a
“separation from service” within the meaning of Section 409A. Each payment and
benefit payable under the Agreement is intended to constitute a separate payment
for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.

 

(b)       Any severance payments or benefits under this Agreement that would be
considered Deferred Payments will be paid or will commence on the thirty-fifth
(35th) day following Executive’s separation from service (with the first payment
equal to the unpaid amounts of severance that accrued during the thirty-five
(35) days following the date of termination), or, if later, such time as
required by the next paragraph.

 

(c)       Notwithstanding anything to the contrary in this Agreement, if
Executive is a “specified employee” within the meaning of Section 409A at the
time of Executive’s termination (other than due to death), then the Deferred
Payments that would otherwise have been payable within the first six (6) months
following Executive’s separation from service, will be paid on the first payroll
date that occurs on or after the date six (6) months and one (1) day following
the date of Executive’s separation from service, but in no event later than
seven months after the date of such separation from service. All subsequent
Deferred Payments, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. Notwithstanding anything herein
to the contrary, if Executive dies following Executive’s separation from
service, but prior to the six (6) month anniversary of the separation from
service, then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of
Executive’s death and all other Deferred Payments will be payable in accordance
with the payment schedule applicable to each payment or benefit.

 

(d)       Any amount paid under this Agreement that satisfies the requirements
of the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations will not constitute Deferred Payments. Any amount paid
under this Agreement that qualifies as a payment made as a result of an
involuntary separation from service pursuant to Section 1.409A-1(b)(9)(iii) of
the Treasury Regulations that does not exceed the Section 409A Limit (as defined
below) will not constituted Deferred Payments. For this purpose, the “Section
409A Limit” will mean two (2) times the lesser of: (i) Executive’s annualized
compensation based upon the annual rate of pay paid to Executive during
Executive’s taxable year preceding the taxable year of Executive’s separation
from service as determined under Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Internal
Revenue Code for the year in which Executive’s separation from service occurred.

 

(e)       To the extent that the reimbursement of any expenses or the provision
of any in-kind benefits pursuant to this Agreement is subject to Section 409A,
(i) the amount of such expenses eligible for reimbursement, or in-kind benefits
to be provided hereunder during any one calendar year shall not affect the
amount of such expenses eligible for reimbursement or in-kind benefits to be
provided hereunder in any other calendar year; (ii) all such expenses eligible
for reimbursement hereunder shall be paid to Executive as soon as
administratively practicable after any documentation required for reimbursement
for such expenses has been submitted, but in any event by no later than
December 31st of the calendar year following the calendar year in which such
expenses were incurred; and (iii) Executive’s right to receive any such
reimbursements or in-kind benefits shall not be subject to liquidation or
exchange for any other benefit.

 

 6 

 



 

(f)       The foregoing provisions are intended to comply with the requirements
of Section 409A so that none of the severance payments and benefits to be
provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply.
Employer and Executive agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to Executive under Section 409A.

 

8.             Miscellaneous.

 

(a)       Governing Law. This Agreement and any disputes or controversies
arising hereunder shall be construed and enforced in accordance with and
governed by the internal laws of the State of California, without reference to
principles of law that would apply the law of another jurisdiction.

 

(b)       Severability.  If any term or provision of this Agreement, or the
application thereof to any person or under any circumstance, shall to any extent
be invalid or unenforceable, the remainder of this Agreement, or the application
of such terms to the persons or under circumstances other than those as to which
it is invalid or unenforceable, shall be considered severable and shall not be
affected thereby, and each term of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

 

(c)       Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument.

 

*End of Agreement*

 

Signature page follows

 

 7 

 

  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the
Transition Date.

 

  EKSO BIONICS HOLDINGS, INC.,
a Nevada company           By:   Name:     Title:         EXECUTIVE:  
Name:   Max Scheder-Bieschin        

 



SIGNATURE PAGE TO TRANSITION SERVICES AGREEMENT



 

 8 

 

 

 

 

Exhibit A

 

Supplement Release Agreement

 

This Supplement Release Agreement (the “Agreement”) is entered into by and
between Ekso Bionics Holdings, Inc. (the “Company”) and Max Scheder-Bieschin
(“Executive”) (collectively, “Parties”).

 

RECITALS

 

WHEREAS, the Company and Executive have determined that Executive’s last day of
employment with the Company will be __________ (the “Date of Termination”) in
accordance with the terms of the Transition Services Agreement by and between
Executive and the Company, dated May __, 2018 (the “Transition Agreement”); and

 

WHEREAS, capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Transition Agreement.

 

ACCORDINGLY, the Parties agree as follows:

 

1.       Resignation. Executive hereby resigns from employment with the Company
and any other position held with the Company or any Affiliate, effective as of
the Date of Termination. “Affiliate” means any entity that directly or
indirectly controls, is controlled by, or is under common control with the
Company.

 

2.       General Release. Executive and Executive’s representatives, heirs,
successors, and assigns do hereby completely release and forever discharge the
Company, any Affiliate, and its and their present and former shareholders,
officers, directors, agents, employees, attorneys, successors, and assigns
(collectively, “Released Parties”) from all claims, rights, demands, actions,
obligations, liabilities, and causes of action of every kind and character,
known or unknown, which Executive may have now or in the future arising from any
act or omission or condition occurring on or prior to the Effective Date (as
defined below) (including, without limitation, the future effects of such acts,
omissions, or conditions), whether based on tort, contract (express or implied),
or any federal, state, or local law, statute, or regulation (collectively, the
“Released Claims”). By way of example and not in limitation of the foregoing,
Released Claims shall include any claims arising under the Fair Labor Standards
Act, the National Labor Relations Act, the Family and Medical Leave Act,
Executive Retirement Income Security Act of 1974, the Americans with
Disabilities Act, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the California Fair Employment and Housing
Act, and the California Family Rights Act, the California Labor Code, all as
amended, along with their implementing regulations, as well as any claims
asserting wrongful termination, breach of contract, breach of the covenant of
good faith and fair dealing, negligent or intentional infliction of emotional
distress, negligent or intentional misrepresentation, negligent or intentional
interference with contract or prospective economic advantage, defamation,
invasion of privacy, and claims related to disability. Released Claims shall
also include, but not be limited to, any claims for severance pay, bonuses, sick
leave, vacation pay, life or health insurance, or any other benefit. Executive
likewise releases the Released Parties from any and all obligations for
attorneys’ fees incurred in regard to the above claims or otherwise.
Notwithstanding the foregoing, Released Claims shall not include (i) any claims
based on obligations created by or reaffirmed in this Agreement; (ii) any vested
retirement benefits or vested equity, or (iii) any claims which by law cannot be
released, including without limitation unemployment compensation claims and
workers’ compensation claims (the settlement of which would require approval by
the California Workers’ Compensation Appeals Board), (iv) any claim for
indemnification under California Labor Code § 2802, the Employment Agreement,
the Company’s bylaws or certificate of incorporation, or any agreement providing
for indemnification of Executive, (v) any claims for coverage under any D&O or
other similar insurance policy or or (vi) as set forth in Section 6 below.

 

 9 

 

 

3.       Section 1542 Waiver. Executive understands and agrees that the Released
Claims include not only claims presently known to Executive, but also include
all unknown or unanticipated claims, rights, demands, actions, obligations,
liabilities, and causes of action of every kind and character that would
otherwise come within the scope of the Released Claims as described in
Section 2, above. Executive understands that Executive may hereafter discover
facts different from what Executive now believes to be true, which if known,
could have materially affected this Agreement, but Executive nevertheless waives
any claims or rights based on different or additional facts. Executive knowingly
and voluntarily waives any and all rights or benefits that Executive may now
have, or in the future may have, under the terms of Section 1542 of the
California Civil Code, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

4.       Covenant Not to Sue. Executive shall not bring a civil action in any
court (or file an arbitration claim) against the Company or any other Released
Party asserting claims pertaining in any manner to the Released Claims.
Executive understands that this Section 4 does not prevent Executive from filing
a charge with or participating in an investigation by a governmental
administrative agency; provided, that, except for awards made pursuant to a
government-administered whistleblower award program as set forth in Section 6
below, Executive hereby waives any right to receive any monetary award resulting
from such a charge or investigation.

 

5.       Age Discrimination Claims. Executive understands and agrees that, by
entering into this Agreement, Executive (i)  is waiving any rights or claims
Executive might have under the Age Discrimination in Employment Act, as amended
by the Older Workers Benefit Protection Act; (ii)  has received consideration
beyond that to which Executive was previously entitled; (iii)  has been advised
to consult with an attorney before signing this Agreement; and (iv)  has been
offered the opportunity to evaluate the terms of this Agreement for not less
than twenty-one (21) days prior to execution of the Agreement. Executive may
revoke this Agreement (by written notice to the Company’s Chief Executive
Officer at the Company’s notice address set forth in the Compensation Agreement)
for a period of seven (7) days after execution of the Agreement, and it shall
become enforceable only upon the expiration of this revocation period without
prior revocation by Executive. Executive understands and agrees that any notice
of resignation must be delivered in a manner such that it is received by the
Company’s Chief Executive Officer by the end of the seventh (7th) day after
Executive executes this Agreement; and, further, if any modifications are made
to this Agreement before Executive executes it, the twenty-one (21) day
consideration period will not restart on account of those modifications.

 

6.       Protected Rights; Defend Trade Secrets Act Notification.

 

(a)       Executive is advised and understands that nothing in this Agreement
prevents Executive from filing a charge with, or participating in an
investigation, by or reporting an alleged violation of law to a governmental
administrative agency such as the U.S. Equal Employment Opportunity Commission,
the U.S. National Labor Relations Board, or the U.S. Securities and Exchange
Commission; provided, that Executive waives any right to receive any monetary
award resulting from such a report, charge or investigation, except pursuant to
a government administered whistleblower award program.

 

 10 

 

 

(b)       The Company hereby provides Executive with notice that 18 U.S.C. §
1833(b) states as follows:

 

“An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that (A) is made
(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.”

 

Accordingly, notwithstanding anything to the contrary in this Agreement or in
the Company’s Proprietary Information Agreement, Executive understands that
Executive has the right to disclose in confidence trade secrets to federal,
state, and local government officials, or to an attorney, for the sole purpose
of reporting or investigating a suspected violation of law. Executive
understands that Executive also has the right to disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure. Executive understands and
acknowledges that nothing in this Agreement nor in the Company’s Proprietary
Information Agreement is intended to conflict with 18 U.S.C. § 1833(b) or create
liability for disclosures of trade secrets that are expressly allowed by 18
U.S.C. § 1833(b).

 

7.       Non-admission. The Parties understand and agree that the furnishing of
the consideration for this Agreement shall not be deemed or construed at any
time or for any purpose as an admission of liability by the Company. The
liability for any and all claims is expressly denied by the Company.

 

8.       Entire Agreement. This Agreement constitutes the complete, final and
exclusive embodiment of the entire agreement among the Parties hereto with
regard to the subject matter hereof and thereof. This Agreement is entered into
without reliance on any promise or representation, written or oral, other than
those expressly contained or referenced herein.

 

9.       Amendments; Waivers. This Agreement may not be amended except by an
instrument in writing, signed by each of the Parties. No failure to exercise and
no delay in exercising any right, remedy, or power under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, or power under this Agreement preclude any other or further
exercise thereof, or the exercise of any other right, remedy, or power provided
herein or by law or in equity.

 

10.       Successors and Assigns. Executive represents that Executive has not
previously assigned or transferred any claims or rights released by Executive
pursuant to this Agreement. This Agreement shall be binding upon and shall inure
to the benefit of the Parties and their respective heirs, successors, attorneys,
and permitted assigns. This Agreement shall also inure to the benefit of any
Released Party.

 

11.       Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of California, without regard to conflict
of laws provisions. Any action, suit or other legal proceeding arising under or
relating to any provision of this Agreement shall be commenced only in a court
of the County of Contra Costa, State of California (or, if appropriate, a
federal court located within California and having jurisdiction of the area
including Contra Costa Country), and the Company and Executive each consents to
the jurisdiction of such a court. The Company and Executive each hereby
irrevocably waive any right to a trial by jury in any action, suit or other
legal proceeding arising under or relating to any provision of this Agreement.

 

 11 

 

 

12.       Interpretation. This Agreement shall be construed as a whole,
according to its fair meaning, and not in favor of or against any Party. By way
of example and not in limitation, this Agreement shall not be construed in favor
of the Party receiving a benefit nor against the Party responsible for any
particular language in this Agreement. Captions are used for reference purposes
only and should be ignored in the interpretation of the Agreement.

 

13.       Representation by Counsel. The Parties acknowledge that (i) they have
had the opportunity to consult counsel in regard to this Agreement; (ii) they
have read and understand the Agreement and they are fully aware of its legal
effect; and (iii) they are entering into this Agreement freely and voluntarily,
and based on each Party’s own judgment and not on any representations or
promises made by the other Party, other than those contained in this Agreement.

 

14.       Counterparts. This Agreement may be executed in counterparts. True
copies of such executed counterparts may be used in lieu of an original for any
purpose.

 

15.       Effective Date. This Agreement shall become effective on the eighth
(8th) day after the date executed by Executive (the “Effective Date”), but only
if the Agreement is not revoked as provided in Section 5. If the Agreement is
revoked, it shall be null and void.

 

The Parties have duly executed this Agreement as of the dates noted below.

 

 

/s/ Max Scheder-Bieschin

      Date:  

May 7, 2018

Max Scheder-Bieschin                             Ekso Bionics Holdings, Inc.    
                            By:  

/s/ Jack Peurach

      Date:  

May 7, 2018

Its:  

Chief Executive Officer

           

 

 12 

 